UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4704


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

MIRWAIS MOHAMADI, a/k/a O, a/k/a Omar,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cr-00179-LO-1)


Argued:   October 25, 2011                 Decided:   January 13, 2012


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Matthew McGavock Robinson, ROBINSON & BRANDT, PSC,
Covington, Kentucky, for Appellant.     Ronald Leonard Walutes,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.     ON BRIEF: Neil H. MacBride, United States
Attorney, Michael P. Ben’Ary, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Defendant Mirwais Mohamadi was convicted in early 2010 by a

jury    in    the    Eastern        District        of    Virginia       of    eight   crimes,

including     Hobbs       Act    robberies       (18      U.S.C.    §    1951),     using    and

carrying a firearm during and in relation to a crime of violence

(18 U.S.C. § 924(c)(1)), solicitation to commit murder for hire

(18 U.S.C. § 373), murder for hire (18 U.S.C. § 1958), and

witness tampering (18 U.S.C. §§ 1512(b)(1) and (b)(3)).                                      The

district     court,       in    a   bench    trial        conducted      contemporaneously

with   the    jury       proceedings,       found        Mohamadi    guilty      of    a   ninth

offense, being a felon in possession of a firearm (18 U.S.C. §

922(g)).      On appeal, Mohamadi seeks reversal of his convictions

on    the    basis       of    several    alleged         errors,       including      improper

joinder      of     offenses,       the     prosecution’s          use    of    inadmissible

evidence, a lack of venue for certain charges, and insufficient

proof of the Hobbs Act robberies.                        As explained below, we reject

Mohamadi’s contentions and affirm.



                                                I.

                                                A.

       On Saturday, May 26, 2007, Mohamadi responded to the on-

line advertisement for prostitution services in the District of

Columbia metropolitan area.                   Mohamadi asked the prostitute, a

Ms.    Riley,       to    travel     to   the       apartment       he    shared      with   his

                                                2
girlfriend in Alexandria, Virginia.                 Riley agreed to perform an

hour-and-a-half of prostitution services for Mohamadi for $500

to    $600    in    cash.     Mohamadi     identified          himself     to    Riley    as

“Omar,” and their arrangements were agreed to by cell phone.                             As

a result, Riley left a Rockville, Maryland hotel and travelled

in her rented Infiniti to Mohamadi’s Alexandria apartment, where

she    was    paid    up    front   in    large    bills       to    engage     in    sexual

activity with Mohamadi.             Because Mohamadi wanted to extend their

sexual arrangement, he paid an additional $500 to $600 in cash

to Riley and they drove together in the Infiniti to a bar in the

District       of    Columbia.       Around      2:00    a.m.       on   May    27,    2007,

Mohamadi asked Riley to drive him from the bar to an ATM near

DuPont       Circle   so    that    he   could    obtain       additional        cash    and

prolong their arrangement.               Riley agreed to do so, but Mohamadi

instead forced her to drive to a deserted alley in the District,

held her at gunpoint with a dark pistol, and robbed her of the

day’s cash earnings — totalling about $1600.

       Around 2:30 that morning, after his robbery of Ms. Riley,

Mohamadi left         her   Infiniti     and    hailed     a    taxicab        near   DuPont

Circle.       When Mohamadi entered the cab, he requested the driver,

Gabru Haile, to drive him to the Landmark Mall in Alexandria,

Virginia.       Mohamadi changed his destination several times during

the trip, however, asking to go first to Georgetown, then to

Alexandria, then back to the District, then back to Alexandria.

                                            3
While riding in the cab, Mohamadi used Haile’s cell phone and

made seven calls to his girlfriend.                During the drive, Mohamadi

stated that his family was from Afghanistan and asked Haile if

he wanted to hire a prostitute.              The trip ended at an apartment

complex in Alexandria, where Mohamadi robbed Haile at gunpoint

with a dark pistol.

     After Mohamadi departed from the taxicab, Haile called the

police and reported having been robbed.                 Meanwhile, Ms. Riley

had also contacted the authorities and reported that she had

been robbed.      Both victims described the perpetrator of their

respective robberies as a man who fit Mohamadi’s description.

                                     B.

     On August 10, 2007, Mohamadi was arrested and charged in

Fairfax   County,    Virginia,    with       the   armed     robbery   of   Haile.

While in custody awaiting his state court trial, Mohamadi sought

to hire at least two inmates to murder Haile, who was expected

to be the key witness in Mohamadi’s trial.                    Unfortunately for

Mohamadi,   the     inmates    alerted       the   federal    authorities     that

Mohamadi had solicited Haile’s murder.               Inmate Richard Bryan was

the first to do so.           At the behest of the authorities, Bryan

wore a device that videotaped his subsequent conversations with

Mohamadi, and these videos reveal Mohamadi advising Bryan how




                                         4
Haile was to be killed. 1               After Bryan was released from custody,

Mohamadi (who was still in jail) sent Bryan a money order for

$250 and supplied him with Haile’s home address.

     Another inmate, Randy Pressley, reported to the authorities

that Mohamadi had solicited the murder of a cab driver who was

going       to   testify      against    Mohamadi.    A   third      inmate,   Stephen

Grant,       advised    federal      officials   that,    in   the    fall    of   2007,

Mohamadi (who Grant knew as “Omar”) had offered $10,000 cash and

a BMW for the murder of a cab driver.

                                            C.

     Mohamadi          paid    his   girlfriend,     Amanda    Inge,     to    testify

falsely in his state court trial in December 2008.                      As a result,

Inge testified that the phone calls she received from Haile’s

cell phone the night of the robberies of Ms. Riley and Haile

were from a person other than Mohamadi.                   A hung jury resulted,

and a mistrial was thus declared in the state court proceedings.

     Four months later, on April 9, 2009, Mohamadi was indicted

in the Eastern District of Virginia on the ten counts involved

in this case:           Hobbs Act robbery (Counts 1 and 2), using and

        1
       Bryan testified at trial that the instructions given by
Mohamadi were to “disguise myself as a pizza deliveryman or UPS
man or even a detective. And to be able to penetrate and get to
the apartment and get them to open the door so that I can shoot
[Haile].”   J.A. 61.  (Citations herein to “J.A. ____” refer to
the contents of the Joint Appendix filed by the parties in this
appeal.)



                                             5
carrying a firearm during and in relation to a crime of violence

(Counts 3 and 4), being a felon in possession of a firearm

(Count 5), solicitation to commit murder for hire (Counts 6 and

7), murder for hire (Count 8), and witness tampering (Counts 9

and   10).         Mohamadi      thereafter        made    several       motions      seeking,

inter    alia,      dismissal     of   certain          charges    for       lack    of    venue,

severance of certain counts, dismissal of the Hobbs Act charges

for lack of jurisdiction, dismissal of the indictment for speedy

trial        violations,           and         suppression              of          evidentiary

identifications.            After a hearing conducted on September 25,

2009, the district court denied each of these motions.                                      In a

separate      motion        in    limine,          Mohamadi       sought       to     bar     the

prosecution from using the video and audio recordings of his

jailhouse meetings with fellow inmate Bryan, where Mohamadi had

discussed      other    murders        and     his      prior     involvement         in     drug

dealing      and    prostitution.            In     ruling,       the    court       partially

granted the in limine request and barred certain portions of the

recordings from evidence.

      Mohamadi’s        federal        trial       was     initially          scheduled       for

October 2009, but was continued when the district court ordered

a   competency       evaluation.         Following          receipt      of     the       results

thereof, the court found Mohamadi to be competent and the trial

was     conducted      in     Alexandria           in    March     2010.            Among     the

prosecution’s          witnesses,         Inge           testified           that     Mohamadi

                                               6
communicated with her from jail and instructed her to testify

falsely in his state court trial and also before the federal

grand       jury.         Both    Ms.    Riley         and       Haile    had,        during     the

investigation, identified Mohamadi from a photo line-up as the

person that robbed them.                They also identified Mohamadi at trial

as the culprit in those robberies.                         The three inmates testified

regarding         their    interactions           with     Mohamadi,      and     portions       of

their videotaped meetings with Mohamadi were presented to the

jury.        Mohamadi      testified         in   his      own    defense       and    confirmed,

inter alia, that he was a convicted felon and that he had spoken

to inmates Bryan and Pressley while in custody.                                   On March 18,

2010,       the   jury     returned      a    guilty         verdict      on    eight       of   the

offenses charged in the indictment. 2

     Following            his    convictions          by    the    jury     and       the   court,

Mohamadi sought post-trial relief in the form of judgments of

acquittal         and      a     new    trial,           essentially           realleging        the

contentions he had made earlier.                         By its memorandum opinion of

June 17, 2010, the district court denied Mohamadi’s post-trial

requests      for    relief.           The    court        then    sentenced      Mohamadi        to

        2
       The two counts of the indictment on which Mohamadi was not
convicted by the jury were Counts 5 and 6. Mohamadi had waived
his right to a jury trial on Count 5 — being a felon in
possession of a firearm — and the trial court found him guilty
of that offense.    The jury acquitted Mohamadi on Count 6, a
charge of solicitation of “former Inmate 1” to commit murder for
hire. Former Inmate 1 appears to refer to Pressley.



                                                  7
fifty-seven years in prison.          See United States v. Mohamadi, No.

1:09-cr-00179 (E.D. Va. June 17, 2010). 3                  Mohamadi filed his

notice of appeal on June 25, 2010, and we possess jurisdiction

pursuant to 28 U.S.C. § 1291.



                                      II.

     In    pursuing     this   appeal,        Mohamadi      presents     multiple

contentions of error.        Among them, he challenges the joinder of

charges    made   by   the   grand    jury    in   the     indictment.     Next,

Mohamadi maintains that his incriminating statements to Bryan

while they were in jail were improperly admitted into evidence.

He also asserts that the court lacked venue for the offenses

charged in Counts 1 and 3, relating to his robbery of Ms. Riley.

Finally,   Mohamadi    contends      that    the   Riley    robbery    failed   to

sufficiently affect interstate commerce under the Hobbs Act.                    We

assess these contentions in turn. 4


     3
       The court’s memorandum opinion of June 17, 2010, is found
at J.A. 647-53.
     4
       Mohamadi makes several other appellate contentions which,
after careful consideration, we are satisfied to summarily
reject.   First, Mohamadi contests the admission of inculpatory
photographic line-up evidence, asserting that the manner in
which the photographs were presented to the witnesses was overly
suggestive and that he was dressed differently than the other
line-up participants.      The district court rejected these
contentions, however, finding no notable differences in the
attire reflected in the photographic images.       As the court
explained post-trial, the identifications were reliable given
(Continued)
                                       8
                                          A.

     We    first    assess   Mohamadi’s         contention     that   the   offenses

charged in the indictment were improperly joined.                     We review de

novo a claim, interposed pursuant to Federal Rule of Criminal

Procedure     8(a),    of      improper        joinder   of     offenses     in    an

indictment.        United States v. Hawkins, 589 F.3d 694, 700 (4th

Cir. 2009).

     In pursuing the joinder issue, Mohamadi contends that the

indictment actually related to seven events that should have

been charged separately and thus required seven trials.                           More

specifically,       Mohamadi     sought        to   separate    the    charges     as

follows:    the robbery of Ms. Riley (the prostitute); the robbery

of Haile (the taxi driver); the charge that Mohamadi was a felon

in possession of a firearm; three solicitations of murder made

to three different inmates; and witness tampering with respect

to his girlfriend.          Mohamadi asserts that he was prejudiced by

the improper joinder of these offenses in that he would have

exercised his Fifth Amendment right not to testify on some of




the amount of time each victim spent with Mohamadi.     Second,
Mohamadi maintains that there was a material difference between
the allegations and the jury instructions with respect to the
Hobbs Act robberies. Put succinctly, however, there is no such
distinction to be made.     Finally, Mohamadi asserts that his
speedy trial rights were contravened.   This contention is also
baseless.



                                          9
the charges but would willingly have testified regarding others.

He contends that the charges in the indictment are — for the

most part — unrelated to each other and simply constitute seven

separate events that occurred on different dates and were not

part of the same transaction or plan.

     Under Rule 8(a), a grand jury may charge in separate counts

two or more offenses that are of the same or similar character,

based    on   the   same    act   or   transaction,     or   connected    with   or

constitute parts of a common scheme or plan. 5               Nevertheless, Rule

8 contemplates and authorizes a “very broad joinder,” because

separate      trials   of   related    offenses   are    a   waste   of   judicial

resources.      Hawkins, 589 F.3d at 700.

     In assessing an improper joinder issue, we are obliged to

look for “a ‘logical relationship’ between offenses charged in

the indictment.”       United States v. Blair, 661 F.3d 755, 769 (4th

Cir. 2011) (quoting United States v. Cardwell, 433 F.3d 378, 385

(4th Cir. 2005)).           In this case, each of the charged offenses

arose from the crime spree that Mohamadi carried out in the span

of several hours during the night and early morning of May 26-


     5
       Rule 8(a), governing “Joinder of Offenses,” provides, in
pertinent part, that “[t]he indictment . . . may charge a
defendant in separate counts with 2 or more offenses if the
offenses charged . . . are of the same or similar character, or
are based on the same act or transaction, or are connected with
or constitute parts of a common scheme or plan.”



                                         10
27, 2007.      During that period, Mohamadi first hired and robbed

Ms. Riley with a firearm, and immediately thereafter hired and

robbed Haile with the same handgun.                 The two robberies thus

occurred on the same night and were part and parcel of the same

excursion from Mohamadi’s apartment — constituting vastly more

than a mere temporal relationship.            Mohamadi then proceeded to

interfere with the state and federal prosecutions of his crime

spree by tampering with a witness and seeking more than once to

have the key witness murdered.

      The trial evidence relating to the witness tampering and

solicitation of murder offenses necessarily included evidence of

Mohamadi’s robbery of Haile.            If these charges had been severed

for separate trials “a needless duplication of judicial effort”

would have resulted.       See United States v. Mir, 525 F.3d 351,

357 (4th Cir. 2008) (finding proper joinder in witness tampering

prosecution).        Moreover,    the    evidence    of    Mohamadi’s     various

solicitations     for   Haile’s    murder     would       probably   have     been

admissible in a separate Hobbs Act trial.                 See United States v.

Hayden, 85 F.3d 153, 159 (4th Cir. 1996).             As a result, there is

no   support   for   Mohamadi’s    contention       that    the   grand     jury’s

joinder of offenses in the indictment was legally flawed. 6


      6
       With respect to Mohamadi’s related severance contention,
one which requires our application of the more deferential abuse
of discretion standard, see Blair, 661 F.3d at 768, the record
(Continued)
                                        11
                                      B.

     Next, we turn to the trial court’s admission into evidence

of the inculpatory statements Mohamadi made to fellow inmate

Bryan during their common incarceration.             Mohamadi asserts that

Bryan’s testimony regarding their conversations, which occurred

after Mohamadi had been indicted on a state armed robbery charge

— but prior to the federal indictment — contravened the Sixth

Amendment because the incriminating statements he made about the

robbery    were   obtained   in     the    absence   of    his    lawyer.      In

assessing such an issue, we view the evidence in the light most

favorable to the government, assess the trial court’s factual

findings    for   clear    error,    and    consider      the    court’s    legal

conclusions de novo.       United States v. Lentz, 524 F.3d 501, 522

(4th Cir. 2008).

     The Supreme Court has recognized that a defendant's Sixth

Amendment   right   to    counsel    is    contravened    if     the   government



amply supports the district court’s denial of the request to
sever various counts of the indictment.    Put simply, however,
there was overwhelming evidence of Mohamadi’s guilt on each
offense on which he was convicted. He also ultimately failed to
make any particularized showing that the testimony he might have
given with respect to certain of the charges was a proper basis
for a severance of counts, even though he may well have
preferred to remain silent on other counts.     United States v.
Goldman, 750 F.2d 1221, 1225 (4th Cir. 1984) (requiring such
showing for severance of offenses). In these circumstances, the
court’s denial of the severance of offenses was not an abuse of
its discretion.



                                      12
“deliberately elicit[s]” incriminating evidence from an accused

“after    he    ha[s]     been     indicted       and    in    the    absence     of    his

counsel,” and then uses the incriminating statements against him

at trial.       Massiah v. United States, 377 U.S. 201, 206 (1964).

The   district     court      found,    however,        that   when    Mohamadi        first

solicited the other inmates to murder Haile, none of them were

in contact with law enforcement officers and none were acting as

agents of the government.              To the contrary, the court found that

the      government        could       not        deliberately        have        elicited

incriminating          evidence    about      Mohamadi’s        robbery      of    Haile,

because,       after    the    inmates       made    contact     with     the     federal

officials,      none     of   them     discussed        with    Mohamadi     his       state

charge.    In denying Mohamadi’s motion to exclude such statements

on Sixth Amendment grounds, the court found and concluded that:

      In the case before the Court, the Government has
      clearly demonstrated that at the time the inmates
      discussed the underlying robbery with Defendant, they
      were not cooperating with the Government in any
      capacity.    It was not until after these discussions
      occurred that the inmates approached the Government to
      alert them to Defendant’s intent to harm a witness.
      After   speaking  with   law enforcement,   no  inmate
      discussed the armed robbery with Defendant further.
      . . . The Government has turned over to Defendant the
      tapes of the conversations between Defendant and
      Inmate 3 [Bryan], and Defendant has been unable to
      point to any discussion in those tapes where there is
      a Sixth Amendment violation.

United States v. Mohamadi, No. 1:09-cr-00179 (E.D. Va. March 2,

2010) (J.A. 570).


                                             13
        Notably,    Mohamadi       does    not    contend     on     appeal    that    the

district    court    clearly       erred    in     making    these     findings.       He

simply asserts that Bryan’s testimony was improperly used to

prove that Mohamadi was guilty of robbing Haile, rather than as

evidence of Mohamadi’s solicitations to commit murder for hire.

Although Bryan testified at trial about discussions he had with

Mohamadi    concerning       the    Haile    robbery,       these     discussions      had

occurred before Bryan alerted the government to the plot against

the witness.        Moreover, Bryan’s testimony with respect to his

conversations       with   Mohamadi       after     Bryan    was     in   contact     with

federal     officials        was    limited        to      details     of     Mohamadi’s

solicitation for Haile’s murder.

        Furthermore, none of the inmates solicited by Mohamadi had

any preexisting relationship with the government.                             And, after

informing    the    authorities       that       Mohamadi    was     seeking    to    have

Haile     killed,     none     of     the        inmates     discussed        Mohamadi’s

underlying robbery offense with him.                    In light of this factual

predicate, the district court’s admission of Bryan’s evidence

regarding Mohamadi’s criminal activities was not improper.

                                            C.

     Turning to the venue issue, Mohamadi contends that venue

was improper in the Eastern District of Virginia on Counts 1 and

3, both of which relate to his robbery of Ms. Riley.                             Because

the robbery of Riley occurred in the District of Columbia, there

                                            14
was, according to Mohamadi, no basis for venue on these charges

in   the    Eastern     District      of   Virginia.           We   assess   de   novo    a

district court’s venue ruling.                  United States v. Stewart, 256

F.3d 231, 238 (4th Cir. 2001).

      The government is obligated prove the venue of a criminal

offense by a preponderance of the evidence.                          United States v.

Burns, 990 F.2d 1426, 1436 (4th Cir. 1993). 7                       The elements of a

Hobbs      Act     violation    are:        (1)        an     underlying     robbery     or

extortion; and (2) an effect on interstate commerce.                              United

States v. Williams, 342 F.3d 350, 353 (4th Cir. 2003).                                  The

government contends that, in this case, “commerce was affected

in the Eastern District of Virginia and the intent to rob was

formed in Virginia when Mohamadi armed himself with his firearm

after paying considerable money to the prostitute he had hired

and brought into [the Eastern District of Virginia].”                             Br. of

Appellee     39-40.        At   trial,     the     government        established       that

Mohamadi         had   hired    Ms.    Riley      in        Alexandria,    enjoyed     her

prostitution services there, and paid her more than a thousand

dollars in cash.           Indeed, the evidence was that Mohamadi paid

      7
       The jury was instructed that the government had to prove
each element of the Hobbs Act offenses, including the venue
element, beyond a reasonable doubt. This instruction was thus a
more favorable one for Mohamadi than an instruction that venue
had to be proven only by a preponderance.   Although the record
is somewhat sparse, we assume that the venue issue was properly
preserved and review it de novo.



                                           15
Riley nearly $1200 in cash, robbed her of those funds, and then

returned to Alexandria with her money.

      Venue under the Hobbs Act is proper in any district where

commerce is affected.            United States v. Bowens, 224 F.3d 302,

313 (4th Cir. 2000); see also United States v. Lewis, 797 F.2d

358, 367 (7th Cir. 1986).                   A minimal impact on commerce is

sufficient     to     satisfy    the    venue        element      of    the     Hobbs    Act.

Williams, 342 F.3d at 354.                  It was therefore enough for the

prosecution      to     show,     by        a     preponderance,          that     Riley’s

prostitution     business       took    her      into    the      Eastern     District     of

Virginia, that large sums of cash changed hands there, and that

the money belonging to Riley’s business reentered that district.

See Lewis, 797 F.2d at 367 (recognizing that “the effect need

not be simultaneous with the attempted extortion”).

      In   these      circumstances,            as   the       jury     found    beyond     a

reasonable doubt, venue for the Hobbs Act robbery charged in

Count 1 was proper in the Eastern District of Virginia.                                  And,

because    venue      was   proper     for       that        offense,    venue    in     that

district   was      also    proper     on       Count    3    (using    and     carrying    a

firearm during and in relation to a crime of violence (18 U.S.C.

§ 924(c)(1))).        See United States v. Rodriguez-Moreno, 526 U.S.

275, 281-82 (1999) (recognizing that venue for § 924(c) offense

was   proper     where      underlying           crime       of   violence       could     be

prosecuted).

                                            16
                                             D.

      Finally, we assess whether there was sufficient evidence to

show that Mohamadi’s robbery of Ms. Riley affected interstate

commerce and conferred jurisdiction under the Hobbs Act.                                  When

assessing the sufficiency of evidence in a criminal prosecution,

we    are   obliged       to    uphold     a      guilty       verdict      if    there     is

substantial evidence to support it.                      United States v. Wilson,

198 F.3d 467, 470 (4th Cir. 1999).

      We    have    not    heretofore        ruled       that    prostitution          is   an

“inherently        economic       enterprise            that     affects         interstate

commerce.”         Williams,     342     F.3d      at   355.         We   have,      however,

concluded that the robbery of a drug dealer — an analogous crime

for our purposes — “impacts a trade [drug dealing] that plainly

is both economic and interstate in character.”                            Id. at 354.       In

this case, Ms. Riley’s prostitution business was — like drug

dealing — of an economic nature and interstate in character.

Her    business      was       similarly        an      “economic         activity,”        and

Mohamadi’s armed robbery of Riley depleted her business assets

and   affected      commerce.          See        id.   at     354-55      (“Commerce       is

sufficiently       affected      under     the       Hobbs     Act    where      a   robbery

depletes the assets of a business that is engaged in interstate

commerce.”) (citing United States v. Buffey, 899 F.2d 1402, 1404

(4th Cir. 1990)).



                                             17
        Mohamadi      nevertheless       argues       that   Ms.    Riley’s     business

assets were not depleted by his armed robbery of her in the

District of Columbia because her prostitution services were not

thereby        obstructed.         The     prosecution,         however,      presented

sufficient evidence to show that Riley spent substantial sums of

money     in    the    conduct     of     her     business,        by   way   of    hotel

accommodations, car rentals, and other expenses.                           Viewing the

evidence in the light most favorable to the government, there

was substantial evidence supporting the jury’s conclusion that

Mohamadi’s robbery of Riley contravened the Hobbs Act.



                                          III.

     Pursuant         to   the   foregoing,      we    reject      Mohamadi’s      various

appellate contentions and affirm each of his convictions.



                                                                                AFFIRMED




                                           18